DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Pub. No. 2020/0083475), in view of Seo et al. (U.S. Pub. No. 2019/0334120) and Choi et al. (U.S. Pub. No. 2020/0119304).
Regarding claim 1, Kang et al. teaches an electroluminescence display device comprising: a display area (Fig. 3, DA, ¶ [0071]) in which a plurality of pixels (Fig. 3, P, ¶ [0087]), each of which includes a light emitting element (e.g., Fig. 4, OLED, ¶ [0088]) that displays an image and a driving element (e.g., Fig. 4, PC, ¶ [0088]) that drives the light emitting element, are disposed on a substrate (Fig. 17, 100, ¶ [0076]); a non-display area (Fig. 3, NDA2, ¶ [0072]) that surrounds the display area on the substrate; a through-hole (Figs. 3 & 17, OA, ¶ [0072]) that is disposed in the display area and does not include the substrate, the light emitting elements, and the driving elements (e.g., Fig. 17); an inner dam (Fig. 17, 400, ¶ [0150]) that surrounds the through-hole; and a concave-convex pattern (Figs. 6 and 17, G1/G2 and stack between them, ¶¶ [0099] – [0100]) that surrounds the through-hole (Figs. 6 and 17); and an encapsulation film (Fig. 17, 300, ¶ [0076])  covering the display area including the through-hole, wherein the concave-convex pattern includes: at least two concave portions (Figs. 6 and 17, G1/G2, ¶ [0099]); and at least one convex portion (Figs. 6 and 17, stack between G1/G2) disposed between the at least two concave portions, wherein the encapsulation film includes: a first inorganic encapsulation layer (Fig. 17, 310, ¶ [0120]); an organic encapsulation layer (Fig. 17, 320, ¶ [0120]) that is disposed on the first inorganic encapsulation layer; and a second inorganic encapsulation layer (Fig. 17, 330, ¶ [0120]) that is disposed on a top surface of the organic encapsulation layer, and wherein the concave portions are filled with the first inorganic encapsulation layer (Fig. 17).
Kang et al. fails to teach explicitly that the concave-convex pattern is located between the through-hole and the inner dam and the at least two concave portions disposed between the through-hole and the inner dam. Instead, Kang et al. teaches that the inner dam is located on top of the concave-convex pattern. Seo et al. teaches that, before the time of effectively filing the invention, it was functionally equivalent to locate the concave-convex pattern (Fig. 9A) between the inner dam (Fig. 9A, DMP-E, ¶ [0149]) and the through-hole (Fig. 9A, GE-E is the inner surface of a through hole, see ¶ [0102]), on top of the concave-convex portion (Fig. 9B), or surrounding the inner dam (Fig. 9C), depending on, for example, the desired functional properties and manufacturing time (e.g., ¶ [0159]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the concave-convex pattern of Kang et al. to be located between the through-hole and the inner dam, depending on the desired functional properties and manufacturing time. Once this obvious modification is made, the concave portions would necessarily be filled with the second inorganic encapsulation layer, since both layers would fill G1 in the same way that G2 is filled, since the inner dam 400 is on the other side of G1 once modified as taught by Seo et al.
Kang et al. and Seo et al. fail to teach explicitly the concave portions are not filled with the organic encapsulation layer, as required by the limitation “except the organic encapsulation layer”. Both references teach that the purpose of the inner dam is to prevent the organic encapsulation layer from flowing beyond it during formation, in order to contain the layer within the display area (Kang et al. ¶ [0151]; Seo et al. ¶ [0149]). Indeed, in Seo et al., the concave portion is not filled with the organic encapsulation layer, but rather another similar, but distinct, layer, formed in a separate step (e.g., Fig. 11C, FMI, ¶ [0175]). Accordingly, once Kang et al. is modified as taught by Seo et al., as discussed above, the organic encapsulation layer would not be within either G1 or G2, since it would have been prevented from flowing there during its formation by the presence of the inner dam. Choi et al. illustrates what the structure might look like at Fig. 9, if one were to add the concave portions of Kang et al. and Seo et al.
Regarding claim 2, Kang et al. teaches an electroluminescence display device wherein each light emitting element (e.g., Fig. 4, OLED, ¶ [0088]) includes: a pixel electrode (Fig. 17, 221, ¶ [0112]) that is connected to the corresponding driving element (e.g., Fig. 4, PC, ¶ [0088], one of the TFT’s is “TFT”, ¶ [0077]); a light emitting layer (Fig. 17, 222, ¶ [0115]) that is disposed entirely in the display area (Fig. 3, DA, ¶ [0071]) and stacked on the pixel electrode; and a common electrode (Fig. 17, 223, ¶ [0119]) that is stacked on the light emitting layer.
Regarding claim 3, Kang et al. teaches an electroluminescence display device wherein each of the concave portions (Figs. 6 and 17, G1/G2, ¶¶ [0099] – [0100]) exposes a portion of a top surface of the substrate (Fig. 17, 100, ¶ [0076]) and two of the concave portions are adjacent to each other (Fig. 17).
Regarding claim 4, Kang et al. teaches an electroluminescence display device wherein the concave-convex pattern (Figs. 6 and 17, G1/G2 and stack between them, ¶¶ [0099] – [0100]) includes: a bottom surface (Fig. 17) of the concave-convex pattern that is defined by the top surface of the substrate (Fig. 17, 100, ¶ [0076]) exposed by the two adjacent concave portions (Figs. 6 and 17, G1/G2, ¶¶ [0099] – [0100]); a top surface (Fig. 17) of the concave-convex pattern that is defined on an uppermost surface of the convex portion (Fig. 17, stack of layers between G1 and G2); and side walls (Fig. 17) that connect the bottom surface of the concave-convex pattern and the top surface of the concave-convex pattern, and wherein the light emitting layer (Fig. 17, 222, ¶ [0115]) of each light emitting element is stacked on the bottom surface of the concave-convex pattern (Fig. 17; see also, e.g., Fig. 15B) and the top surface of the concave-convex pattern other than the side walls (Fig. 17).
Regarding claim 5, Kang et al. teaches an electroluminescence display device wherein the side walls of the concave-convex pattern (Figs. 6 and 17, G1/G2 and stack between them, ¶¶ [0099] – [0100]) include a sawteethed surface (Fig. 17) including a protruding surface and a recessed surface which are alternately continuous (Fig. 17).
Regarding claim 6, Kang et al. teaches an electroluminescence display device wherein the light emitting layer (Fig. 17, 222, ¶ [0115]) has a structure in which the light emitting layer is cut off between the protruding surface and the recessed surface (Fig. 17).
Regarding claim 7, Kang et al. teaches an electroluminescence display device wherein each light emitting element (e.g., Fig. 4, OLED, ¶ [0088]) is disposed on a buffer film (Fig. 17, 201, ¶ [0103]) that is stacked on the substrate (Fig. 17, 100, ¶ [0076]), a gate insulating film (Fig. 17, 203, ¶ [0104]) that is stacked on the buffer film, an intermediate insulating film (Fig. 17, 205, ¶ [0108]) that is stacked on the gate insulating film, and a planarization film (Fig. 17, 207, ¶ [0108]) that is stacked on the intermediate insulating film, wherein the concave-convex pattern (Figs. 6 and 17, G1/G2 and stack between them, ¶¶ [0099] – [0100]) includes: a bottom surface of the concave-convex pattern which is a top surface of the substrate which is exposed via the buffer film, the gate insulating film, the intermediate insulating film, and the planarization film (Fig. 17) between the through-hole (Figs. 3 & 17, OA, ¶ [0072]) and the inner dam (Fig. 17, 400, ¶ [0150]); and a side wall that connects the bottom surface of the concave-convex pattern and a top surface of the planarization film (Fig. 17), and wherein the light emitting layer (Fig. 17, 222, ¶ [0115]) is stacked on the top surface of the planarization film (Fig. 17; see also, e.g., Fig. 15B) and the bottom surface of the concave-convex pattern other than the side wall (Fig. 17; see also, e.g., Fig. 15B).
Regarding claim 8, Kang et al. teaches an electroluminescence display device wherein the side wall includes a protruding surface and a recessed surface that are alternately continuous (Fig. 17), and wherein the light emitting layer (Fig. 17, 222, ¶ [0115]) has a structure in which the light emitting layer is cut off in a stepped portion between the protruding surface and the recessed surface (Fig. 17).
The language, term, or phrase “due to a difference in etching rate between the buffer film, the gate insulating film, the intermediate insulating film, and the planarization film” is directed towards the process of making a sidewall having a protruding surface and a recessed surface that are alternately continuous.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “due to a difference in etching rate between the buffer film, the gate insulating film, the intermediate insulating film, and the planarization film” only requires a sidewall having a protruding surface and a recessed surface that are alternately continuous, which does not distinguish the invention from Kang et al., who teaches the structure as claimed.
Regarding claim 9, Kang et al. teaches an electroluminescence display device further comprising a camera (e.g., Fig. 2B, 20, ¶ [0080]) that is disposed to correspond to the through-hole (Figs. 3 & 17, OA, ¶ [0072]).
Regarding claim 10, Kang et al. teaches an electroluminescence display device further comprising: a buffer film (Fig. 17, 201, ¶ [0103]) that is stacked on the substrate (Fig. 17, 100, ¶ [0076]); a thin-film transistor layer (Fig. 17, 203/205, ¶¶ [0104] & [0108]) that is disposed on the buffer film; a planarization film (Fig. 17, 207, ¶ [0108]) that covers the thin-film transistor layer; a pixel driving electrode (Fig. 17, 221, ¶ [0112]) that is connected to a thin-film transistor (Fig. 17, TFT, ¶ [0077]) disposed in the thin-film transistor layer and disposed on the planarization film (Fig. 17); and a bank (Fig. 17, 211, ¶ [0114]) that defines an emission area in the pixel driving electrode, wherein the concave portions (Figs. 6 and 17, G1/G2, ¶¶ [0099] – [0100]) are formed to expose a top surface of the substrate, disposed to be separated from each other by a predetermined distance (Fig. 17); and wherein the convex portion (Fig. 17, stack of layers between G1 and G2) has a width corresponding to the predetermined distance between the two concave portions (Fig. 17).
The language, term, or phrase “by removing the bank, the planarization film, the thin-film transistor layer, and the buffer film” is directed towards the process of making concave portions.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “by removing the bank, the planarization film, the thin-film transistor layer, and the buffer film” only requires concave portions, which does not distinguish the invention from Kang et al., who teaches the structure as claimed.
Regarding claim 11, Kang et al. teaches an electroluminescence display device wherein the concave-convex pattern (Figs. 6 and 17, G1/G2 and stack between them, ¶¶ [0099] – [0100]) includes: a bottom surface of the concave-convex pattern that is defined by the top surface of the substrate (Fig. 17, 100, ¶ [0076]) exposed by the concave portions (Figs. 6 and 17, G1/G2, ¶¶ [0099] – [0100]); a top surface of the concave-convex pattern that is defined on an uppermost surface of the convex portion (Fig. 17, stack of layers between G1 and G2); and side walls that connect the bottom surface of the concave-convex pattern and the top surface of the concave-convex pattern (Fig. 17), and wherein the light emitting layer (Fig. 17, 222, ¶ [0115]) of each light emitting element (e.g., Fig. 4, OLED, ¶ [0088]) is stacked on the bottom surface of the concave-convex pattern (Fig. 17; see also, e.g., Fig. 15B) and the top surface of the concave-convex pattern other than the side walls (Fig. 17; see also, e.g., Fig. 15B).
Regarding claim 12, Kang et al. teaches an electroluminescence display device wherein each side wall (Fig. 17, see above) includes a sawteethed surface (Fig. 17).
The language, term, or phrase “that is formed by differentially etching the bank, the planarization film, the thin-film transistor layer, and the buffer film” is directed towards the process of making a sawteethed surface.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “that is formed by differentially etching the bank, the planarization film, the thin-film transistor layer, and the buffer film” only requires a sawteethed surface, which does not distinguish the invention from Kang et al., who teaches the structure as claimed.
Regarding claim 13, Kang et al. fails to teach explicitly an electroluminescence display device further comprising: an outer dam that is disposed in the non-display area and surrounds the display area; a light emitting layer that covers the pixels on the bank between the outer dam and the through-hole, the inner dam, and the concave-convex pattern; a common electrode that is stacked on the light emitting layer; and an encapsulation film that covers the common electrode. However, this is chiefly due to Kang et al. being primarily concerned with aspects of its display device other than the structure located in the non-display area surrounding the display panel. Seo et al. teaches that it was known to dispose an outer dam (e.g., Fig. 4A, DMP, ¶ [0095]) in a non-display area (Fig. 2, NDA, ¶ [0048]) and surrounding the display area (Fig. 2, DA, ¶ [0048]). The outer dam is added in order to limit the spread of material when organic encapsulation layer (Fig. 4A, 33, ¶ [0098]) is formed. Accordingly, it would have at least been obvious to one having ordinary skill in the art before the effective filing date of the invention to add an outer dam to Kang et al., as shown by Seo et al., in order to limit the spread of material when forming organic encapsulation layer (Kang et al. Fig. 17, 320, ¶ [0120]). Once this obvious modification is made, the combination of Kang et al. and Seo et al. teach an outer dam (Seo  et al. Fig. 4A, DMP, ¶ [0095]) that is disposed in the non-display area (Seo et al. Fig. 2, NDA, ¶ [0048]) and surrounds the display area (Seo et al. Fig. 2, DA, ¶ [0048]); a light emitting layer (e.g., Seo et al. Fig. 4A, OL, ¶ [0086]) that covers the pixels on the bank (e.g., Seo et al. Fig. 4A, 31, ¶ [0085]) between the outer dam and the through-hole (e.g., Seo et al. Fig. 4A, MH, ¶ [0050]), the inner dam (this is taught by the combination of Kang et al. and Seo et al.; see rejection of claim 1, above), and the concave-convex pattern (this is taught by the combination of Kang et al. and Seo et al.; see rejection of claim 1, above); and a common electrode (Kang et al. Fig. 17, 223, ¶ [0119]) that is stacked on the light emitting layer (Kang et al. Fig. 17, 222, ¶ [0115]), wherein the encapsulation film (Kang et al. Fig. 17, 300, ¶ [0076]) covers the common electrode (Kang et al. Fig. 17, 223, ¶ [0119]).
Regarding claim 14, Kang et al. teaches an electroluminescence display device wherein the through-hole (Figs. 3 & 17, OA, ¶ [0072]) does not include the buffer film (Fig. 17, 201, ¶ [0103]), the thin-film transistor layer (Fig. 17, 203/205, ¶¶ [0104] & [0108]), the planarization film (Fig. 17, 207, ¶ [0108]), the light emitting layer (Fig. 17, 222, ¶ [0115]), the common electrode (Fig. 17, 223, ¶ [0119]), and the encapsulation film (Fig. 17, 300, ¶ [0076]), and wherein the light emitting layer is exposed from a side surface of the through-hole (Fig. 17).
Regarding claim 15, Kang et al. teaches an electroluminescence display device wherein the organic encapsulation layer is in contact (Fig. 17, same level of “contact” as disclosed by Applicant) with a part of an inner surf ace of the inner dam (Fig. 17, 400, ¶ [0150]), and wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer between the through-hole and the inner dam are in surface contact with each other (Fig. 17).
Regarding claim 16, Kang et al. teaches an electroluminescence display device wherein the concave-convex pattern (Figs. 6 and 17, G1/G2 and stack between them, ¶¶ [0099] – [0100]) has a closed curve shape (Fig. 6) corresponding to a shape of the through-hole (Figs. 3 & 17, OA, ¶ [0072]).
Regarding claim 20, Kang et al. teaches an electroluminescence display device wherein the first inorganic encapsulation layer (Fig. 17, 310, ¶ [0120]) is stacked along a shape of the concave-convex pattern (Figs. 6 and 17, G1/G2 and stack between them, ¶¶ [0099] – [0100]) while covering side walls of the concave-convex pattern (Fig. 17).
Response to Remarks
Applicant’s amendments to the claims, filed September 7, 2021, have been fully considered, and they are sufficient to overcome the rejections under 35 USC 112(b). Accordingly, these rejections are withdrawn.
Applicant’s arguments with respect to the rejection of the claims under 35 USC 103, filed September 7, 2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Cited Prior Art
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893